Exhibit 10.6



ON DECK CAPITAL, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY
(Adopted October 29, 2014, as amended through March 25, 2015)


On Deck Capital, Inc. (the “Company”) believes that the granting of equity and
cash compensation to its members of the Board of Directors (the “Board,” and
members of the Board, the “Directors”) represents an effective tool to attract,
retain and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2014 Equity Incentive Plan (the “Plan”). Each Outside Director
will be solely responsible for any tax obligations incurred by such Outside
Director as a result of the equity and cash payments such Outside Director
receives under this Policy.
This Policy was initially effective as of December 16, 2014, the effective date
of the registration statement in connection with the initial public offering of
the Company’s common stock securities (the “Effective Date”).
1.
CASH RETAINERS

No Outside Director will receive per meeting attendance for attending Board or
meetings of committees of the Board.
Annual Cash Retainer
Each Outside Director will be paid an annual cash retainer of $40,000.
Committee Chair and Committee Member Annual Cash Retainer
Effective as of the Effective Date, each Outside Director who serves as
chairperson of a committee of the Board or as a member of a committee of the
Board will be eligible to earn additional annual fees as follows:
Chairperson of Audit Committee:            $17,000
Chairperson of Compensation Committee:            $10,000
Chairperson of Risk Management Committee:            $10,000
Chairperson of Nominating and Governance Committee:        $6,000
Member of Audit Committee:            $7,500
Member of Compensation Committee:            $5,000
Member of Risk Management Committee:            $5,000




--------------------------------------------------------------------------------






Member of Nominating and Governance Committee:            $2,500
All cash compensation will be paid quarterly in arrears on a prorated basis.
2.
EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:
(a)No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of shares of Company common stock (“Shares”) to be covered by such
Awards.
(b)Appointment Awards. Subject to Section 11 of the Plan, upon an Outside
Director’s appointment to the Board following the Registration Date, such
Outside Director automatically will be granted an Award with a grant date fair
value (determined in accordance with U.S. generally accepted accounting
principles) of $330,000 (an “Appointment Award”).
If an Appointment Award is an Option, such Appointment Award will vest in
forty-eight (48), equal, monthly installments beginning with the first monthly
anniversary after the grant date, in each case, provided that the Outside
Director continues to serve as a Service Provider through the applicable vesting
date.
If an Appointment Award is an Award of Restricted Stock Units, such Appointment
Award will vest in twelve (12) equal, quarterly installments beginning with the
last day of the first full quarter after the grant date, in each case, provided
that the Outside Director continues to serve as a Service Provider through the
applicable vesting date.
(c)Annual Awards. Subject to Section 11 of the Plan, on the date of each annual
meeting of the Company’s stockholders (the “Annual Meeting”) beginning with the
2015 Annual Meeting, each Outside Director automatically will be granted an
Award with a grant date fair value (determined in accordance with U.S. generally
accepted accounting principles) of $150,000 (an “Annual Award”). Each Annual
Award will fully vest upon the earlier of: (i) the 12-month anniversary of the
grant date; or (ii) the next Annual Meeting, in each case, provided that the
Outside Director continues to serve as a Service Provider through the vesting
date.
(d)Terms Applicable to all Options Granted Under this Policy. The per Share
exercise price for all other Options granted under this Policy will be one
hundred percent (100%) of the Fair Market Value on the grant date.
(e)Change in Control. In the event of a Change in Control, each Outside Director
will fully vest in his or her Awards.

2



--------------------------------------------------------------------------------






3.
TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.
4.
ADDITIONAL PROVISIONS

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.
5.
REVISIONS

The Board in its discretion may change and otherwise revise the terms of Awards
granted under this Policy, including, without limitation, the number of Shares
subject thereto, for Awards of the same or different type granted on or after
the date the Board determines to make any such change or revision.



3

